Exhibit 23.02 Consent of Independent Registered Public Accounting Firm The Board of Directors Palatin Technologies, Inc.: We consent to the use of our report dated September 27, 2010 included herein and to the reference to our firm under the heading “Experts” in the prospectus.Our report dated September 27, 2010 contains an explanatory paragraph that states that the Company has incurred recurring net losses and negative cash flows from operations and will require substantial additional financing to continue to fund its planned development activities. These conditions raise substantial doubt about its ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of that uncertainty. /s/ KPMG LLP Philadelphia, Pennsylvania February 16, 2011
